                                            ✓•
                                       ,}".;<~~.


AO 245B (Rev. 02/08/2019) Judiment in a Crimin~ Pe~ Case (Modified)                                                                                       Page I of!



                                   UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                       V.

                            Oscar Garcia-Ortiz                                                    Case Number: 19CR4326-RBM

                                                                                                  James Johnson
                                                                                                  Defendant's Attorney


REGISTRATION NO. 90993298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 oflnformation
                                                   ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                Count Number(s)
8:1325(a)(3)                      IMPROPER ENTRY by an Alien (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s)
                                                                                           -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              1    TIME SERVED                                               • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday,_9~to_b~r 30, 2019
           r·.    I\              1····1                                                  Date of Imposition of Sentence
            ''J\1,.~
              \ \\  \!~            i

Received \
                 DUSM
                       v,    JJ             1\ ·.:'
                                            I 'J\J    1
                                                       \   ,    It.ED
                                                                                          HOlfORABLE RUTH BI!RMUDEZ MONTENEGRO
                                                               OCT 3 0 2019               UNilrED STATES MAGISTRATE JUDGE

                                                   C:U::R'\ V) . Y: : ;q_   ; :,   JUHT
         ' Offi            C  ~()lf\HERN DISf~CA,1HJRNlA
Clerk s                 ice opy~-----4 ~---~PuTv                                                                                             2:19-mj-10972
